NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 23 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CHARLES S. POPE,                                 No. 13-36018

              Petitioner - Appellant,            D.C. No. 2:12-cv-00305-AA

  v.
                                                 MEMORANDUM*
OREGON BOARD OF PAROLE AND
POST PRISON SUPERVISION,

              Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                        Argued and Submitted April 8, 2014
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, and RAWLINSON and BEA, Circuit Judges.

       Petitioner Charles Pope seeks federal habeas relief based on his claims of

constitutional error arising from an Oregon Board of Parole hearing conducted on

August 3, 2011.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      In January 2014, the Board of Parole conducted a hearing, referred to as an

exit interview, in anticipation of Pope’s scheduled July 21, 2014 release date.

Following that hearing, the Board of Parole deferred Pope’s release date 24 months

to July 2016.

      A habeas petition is moot when it no longer presents a case or controversy

because the injury alleged cannot be redressed by a favorable judicial decision.

Spencer v. Kemna, 523 U.S. 1, 7 (1998). If Pope were to prevail on the merits of

his constitutional claims, the only relief this court could order would be that the

Board of Parole conduct an exit interview hearing. That, Pope has already

obtained. We therefore conclude that Pope’s claim is moot. Because the court

does not have jurisdiction to hear Pope’s claim, the appeal is dismissed.

      DISMISSED.




                                          2